EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed 19 July 2021 has been reviewed, found acceptable and has replaced the previous substitute specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Figer on 27 July 2021.
The application has been amended as follows: 
In the Substitute Specification:
Page 12, in paragraph [0053], 6th line therein, --resonator-- has been inserted after “ring”. Page 13, in paragraph [0054], 5th line therein, “dimensions” has been rewritten as --dimensions, such as a substrate thickness of 500μm and a split ring resonator thickness of 0.5μm--. Page 19, in paragraph [0064], 12th line therein, --G1 = 20μm-- has been inserted after “gap”. Page 22, in paragraph [0069], 13th lines therein, “with wavelengths for” has been rewritten as --with corresponding wavelengths between 980nm to 785nm--. Page 24, in paragraph [0071], 25th line therein, --G1-- has been inserted after “size”.
In the Title:
informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A tunable resonant circuit comprising a RF resonator geometry disposed on an active material layer such that resonance changes when photon energy is applied--.
Claims 1, 4; 8-14; 15, 16 are allowable over the prior art of record.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee